Citation Nr: 0803805	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  00-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for tendonitis in all 
joints.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for migraines.

3.  Entitlement to an initial compensable rating for 
residuals of a left index finger fracture.

4.  Entitlement to an initial compensable rating for a scar 
on the right side of the back.

5.  Entitlement to a 10 percent rating based upon multiple 
non-compensable service-connected disabilities.

6.  Entitlement to service connection for arthritis in 
multiple joints.

7.  Entitlement to service connection for ulcers.

8.  Entitlement to service connection for a right finger 
disability.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied, in pertinent part, the 
veteran's claims of service connection for arthritis in 
multiple joints, ulcers, a right finger disability, a back 
disability, and for PTSD and denied a claim of entitlement to 
a 10 percent rating based on multiple non-compensable 
service-connected disabilities.  The RO also essentially 
reopened the veteran's previously denied claims of service 
connection for tendonitis in all joints and for migraines and 
denied these claims on the merits.  Finally, the RO granted 
the veteran's claims of service connection for a scar on the 
right side of the back, assigning a zero percent evaluation 
effective May 27, 1998, and for residuals of a left index 
finger fracture, assigning a zero percent evaluation 
effective February 3, 1987.  The veteran disagreed with this 
decision in February 2000.  He perfected a timely appeal in 
September 2000.

The Board observes that, in an August 1987 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for tendonitis in all joints and for 
migraines.  The veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board 
does not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed the veteran's 
service connection claims for tendonitis in all joints and 
for migraines on a de novo basis, these issues are as stated 
on the title page.  Regardless of the RO's reopening of the 
claims of service connection for tendonitis in all joints and 
for migraines, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In March 2007, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining the etiology of his claimed tendonitis in all 
joints and his claimed migraines, the current nature and 
severity of his service-connected residuals of a left index 
finger fracture and scar on the right side of the back, and 
his entitlement to a 10 percent rating for multiple non-
compensable service-connected disabilities.

2.  The veteran does not currently experience any arthritis, 
ulcers, or right finger disability that is attributable to 
active service.

3.  The veteran's currently diagnosed back disability is not 
related to active service.

4.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examinations 
deemed necessary to determine the etiology of his claimed 
tendonitis in all joints and his claimed migraines, the 
current nature and severity of his service-connected 
residuals of a left index finger fracture and scar on the 
right side of the back, and his entitlement to a 10 percent 
rating for multiple non-compensable service-connected 
disabilities requires that these all of these claims must be 
denied as a matter of law.  38 C.F.R. § 3.655 (2007).

2.  Arthritis in multiple joints was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

3.  Ulcers were not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  A right finger disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  A back disability was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 1998, May 2001, and March 2007, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran 
informed the veteran to submit medical evidence, statements 
from persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran was informed of when and where to send the 
evidence.  He also was advised that he was being scheduled 
for VA examination and of the consequences for failing to 
report for such examination.  The August 1998 letter informed 
the veteran to submit medical evidence, evidence of an in-
service stressor, linking evidence between the claimed PTSD 
and the in-service stressor, and noted other types of 
evidence the veteran could submit in support of his PTSD 
claim. After consideration of the contents of these letters, 
the Board finds that VA has substantially satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The March 2007 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claims of service connection for tendonitis in all joints 
and for migraines, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in 
this case, VCAA notice could not be provided prior to the 
initial unfavorable decision in May 1999 on the veteran's 
service connection claims for arthritis in multiple joints, 
ulcers, a right finger disability, a back disability, and for 
PTSD, and his request to reopen previously denied service 
connection claims for tendonitis in all joints and for 
migraines because that decision was issued prior to the 
VCAA's enactment.  In any event, since the veteran's claims 
are all being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA also need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect 
to the veteran's service connection claim for PTSD, there is 
no competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

The veteran has failed to report for multiple VA examinations 
in January 2001 and in June 2007 and has not shown good cause 
for his failure to report for these examinations.  Letters 
from the RO dated in January 2001 and June 2007, as well as 
the August 2007 supplemental statement of the case (SSOC), 
all informed him that failure to report for a scheduled VA 
examination may have adverse consequences, including the 
possible denial of his claims.  The January 2001 and June 
2007 letters from the RO also afforded the veteran the 
opportunity to reschedule a VA examination, but he failed to 
respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2007).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran contends that his previously denied claims of 
service connection for tendonitis in all joints and for 
migraines should be reopened on the basis of new and material 
evidence.

In an August 1987 rating decision, the RO denied the 
veteran's claims of service connection for tendonitis in all 
joints and for migraines.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The veteran did not disagree with the August 1987 rating 
decision.  Thus, it became final.

The claims of entitlement to service connection for 
tendonitis in all joints and for migraines may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed this application 
to reopen his previously denied service connection claim for 
tendonitis in all joints and for migraines in May 1998.  New 
and material evidence is defined by regulation, see 38 C.F.R. 
§ 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claims of service connection for 
tendonitis in all joints and for migraines in May 1998, the 
earlier version of 38 C.F.R. § 3.156(a) is applicable to this 
case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in August 1987 consisted of the veteran's service 
medical records and a VA examination report dated in August 
1987.  The RO noted that the veteran had been treated on 
several occasions during active service for tendonitis and 
that the VA examination showed that all of the veteran's 
joints were normal and he had myofascial headaches.  The RO 
concluded that the veteran's in-service tendonitis had been 
acute and that headaches were not shown during active 
service.  Thus, the claims were denied.

The newly submitted evidence includes the veteran's VA 
medical records and post-service private treatment records.  
The veteran's VA medical records show no treatment for 
tendonitis or migraines.  In response to a request for the 
veteran's medical records dated between 1984 and July 1998, 
the VA Medical Center in West Los Angeles, California 
notified the RO in August 2001 that there were no medical 
records at this facility for the veteran during this period.  
The veteran's post-service private treatment records also 
show no treatment for tendonitis or migraines.  In response 
to a request for medical records, the Los Angeles County 
Department of Mental Health notified the RO in July 1998 that 
it had no records for the veteran.  Also in response to a 
request for the veteran's medical records dated between 1988 
and 1990, the Los Angeles County Jail notified the RO in 
September 1998 that these records had been destroyed.  Thus, 
the newly received evidence is not so significant that it 
must be consider to decide the merits of the claim fairly.  

The veteran also contends that his service-connected 
residuals of a left index finger fracture and scar on the 
right side of the back are more disabling than currently 
evaluated and that he is entitled to a 10 percent rating for 
multiple non-compensable service-connected disabilities.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was scheduled for several VA examinations in 
January 2001.  He was advised of the adverse consequences of 
failing to appear for a VA examination without good cause by 
correspondence from the RO dated that same month.  In March 
2007, the Board remanded these claims for the scheduling of 
additional VA examinations.  The veteran again failed to 
report for several VA examinations in June 2007.  He was 
advised of the adverse consequences of failing to appear for 
a VA examination without good cause by correspondence from 
the RO dated in June 2007 and by the August 2007 SSOC.    

To date, the veteran has not responded to any of the 
correspondence sent to him since 2001 concerning his failure 
to report for multiple VA examinations scheduled in 
connection with his request to reopen previously denied 
claims of service connection for tendonitis in all joints and 
for migraines, his claims for initial compensable ratings for 
residuals of a left index finger fracture and a scar on the 
right side of the back, and his claim for a 10 percent rating 
for multiple non-compensable service-connected disabilities.  
In the August 2007 SSOC, the AMC told the veteran that they 
had been notified of his failure to report and provided him 
information regarding the consequences of his failure to 
attend a scheduled VA examination.  The August 2007 SSOC also 
was sent to the veteran's current representative, who 
responded in a post-remand brief received in December 2007 
that the veteran had been and could be homeless but that 
there was sufficient medical evidence of record to adjudicate 
all of the veteran's claims.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase or a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, neither 
the veteran nor his service representative has explained why 
he failed to report without good cause for multiple VA 
examinations.

There is not sufficient medical evidence of record to 
adjudicate the veteran's request to reopen previously denied 
claims of service connection for tendonitis in all joints and 
for migraines.  Nor is there sufficient medical evidence of 
record to adjudicate the veteran's claims for initial 
compensable ratings for residuals of a left index finger 
fracture and for a scar on the right side of the back.  
Finally, because there is insufficient medical evidence of 
record to determine whether the veteran's service-connected 
disabilities interfere with his employability, there is 
insufficient evidence to adjudicate the veteran's claim for a 
10 percent rating for multiple non-compensable service-
connected disabilities.  See 38 C.F.R. § 3.324 (2007).  
Current examination findings are necessary to assess his 
disabilities and whether they interfere with his 
employability.  In this regard, the Board notes that a review 
of the veteran's most recent VA clinical records, dated in 
February 2006, show that the veteran has not cooperated with 
his VA providers and may be malingering.  As noted above, 
VA's duty to assist the veteran is not a one-way street.  The 
veteran also has an obligation to assist in the adjudication 
of his claims.  The veteran must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for multiple VA examinations 
scheduled in connection with his requests to reopen 
previously denied claims of service connection for tendonitis 
in all joints and for migraines, his claims for initial 
compensable ratings for residuals of a left index finger 
fracture and for a scar on the right side of the back, and 
for a 10 percent rating for multiple non-compensable service-
connected disabilities.  Consistent with 38 C.F.R. 
§ 3.655(b), all of these claims must be denied.  Because the 
law is dispositive in this case, all of these claims must be 
denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 
VAOPGCPREC 5-04.

The veteran contends further that his claimed arthritis in 
multiple joints, ulcers, and right finger disability, and his 
currently diagnosed back disability and PTSD are all related 
to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show that he incurred a 
back laceration in June 1980 after he struck his back on the 
wheel well of an A-7 aircraft and received a contusion.  At 
that time, it was noted that the veteran's back laceration 
was resolving.  In February 1982, the veteran complained of 
joint pain in all extremities.  The provisional diagnosis was 
possible arthritis.  The veteran was completely clinically 
normal at his separation physical examination.

A review of the veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was electrical/mechanical 
equipment repairman.  He received no citations or medals.

The post-service medical evidence shows that the veteran was 
hospitalized repeatedly beginning in 1998 for a variety of 
psychiatric problems.  He was first diagnosed with PTSD 
following VA outpatient treatment in February 2000.  

On VA outpatient treatment in April 2000, the veteran 
complained of a history of neck problems.  Physical 
examination showed a muscle spasm on the left side of the 
neck.  X-rays showed degenerative disc disease at C3-4 and 
C4-5 with muscle spasm.  The impressions included cervical 
disk disease.  Following VA outpatient treatment in May 2000, 
the impressions included PTSD by history.

On VA outpatient treatment in September 2000, the veteran 
stated that he was in a wheelchair due to a neck injury.  He 
was able to transfer from a chair to the bed and could lift 
his leg slightly although that caused pain.  The VA examiner 
noted that it was difficult to get the veteran's history from 
him because he could not remember dates of prior treatment.  
Objective examination showed a full range of motion in the 
shoulder with mild tenderness and no effusion, a full range 
of motion in the elbows and wrists, no hand deformities or 
clubbing, decreased extension in the knees bilaterally with 
no effusion, a full range of motion in the ankles, and no 
paraspinous tenderness in the back.  The impressions included 
cervical degenerative disc disease at C3-6.

Following VA outpatient treatment in August 2002, it was 
noted that the veteran had a history of malingering.

A review of the veteran's completed PTSD Questionnaire shows 
that he identified several claimed in-service stressors, 
including witnessing a friend losing his hand while loading 
ordinance, witnessing a friend's death after he was sucked in 
to the intake of an A-7 aircraft, and 4 suicides of fellow 
shipmates within a 6-month period while aboard 
U.S.S. TRIPOLI.  He was unable to identify any of the names 
of the persons involved.  The time period for these alleged 
in-service incidents was between December 1979 and December 
1980.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
arthritis in multiple joints, ulcers, and a right finger 
disability.  With the exception of a provisional diagnosis of 
possible arthritis in February 1982, there is no evidence 
that the veteran was treated for any of these claimed 
disabilities during or after active service and he was 
completely clinical normal at service separation.  There also 
is no evidence of a medical nexus between the veteran's 
claimed arthritis in multiple joints, ulcers, or a right 
finger disability and active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  And, as noted 
above, the veteran failed to report for multiple VA 
examinations scheduled for the purpose of determining the 
nature and etiology of his claimed arthritis, ulcers, and 
right finger disability.

Additional evidence in support of the veteran's service 
connection claims for arthritis in multiple joints, ulcers, 
and a right finger disability is his own lay assertions.  As 
a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Because the objective medical evidence does not show that the 
veteran currently experiences any disability as a result of 
his claimed arthritis of multiple joints, ulcers, or right 
finger disability, the Board finds that service connection 
for arthritis of multiple joints, ulcers, or a right finger 
disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
back disability.  The veteran incurred a back laceration in 
June 1980 after he struck his back on the wheel well of an 
A-7 aircraft and received a contusion.  At that time, it was 
noted that the veteran's back laceration was resolving.  
Following service separation in August 1983, it appears that 
the veteran was first treated for a back disability in April 
2000, when x-rays showed degenerative disc disease at C3-4 
and C4-5 with muscle spasm and he was diagnosed with cervical 
spine disc disease.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
veteran was diagnosed with cervical spine degenerative disc 
disease in 2000, none of his post-service treating physicians 
related this disability to active service.  The veteran also 
failed to report for multiple VA examinations scheduled for 
the purpose of determining the current nature and etiology of 
his back disability.

Additional evidence in support of the veteran's claim of 
service connection for a back disability is his own lay 
assertions.  As noted, however, these assertions are entitled 
to no probative value.  Since the objective medical evidence 
does not contain a medical nexus between the veterans 
currently diagnosed back disability and active service, the 
Board finds that service connection for a back disability is 
not warranted.

With respect to the veteran's claim of service connection for 
PTSD, there is a diagnosis of PTSD of record and thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's 
DD Form 214 shows no citations or awards of any kind, to 
include any combat citations or awards.  In such cases, the 
record must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that his PTSD stressors occurred 
during active service; however, he has not provided 
sufficient information about his claimed in-service stressors 
such that they can be corroborated by JSRRC.  The veteran's 
own lay statements indicate that the allegedly stressful in-
service events which caused him to experience PTSD symptoms 
occurred over several years.   The veteran himself has 
admitted that he cannot provide further specific details of 
his claimed in-service stressors, including more specific 
dates or the names of persons who served with him or 
witnessed these incidents.  The veteran's description of his 
claimed in-service stressors (witnessing the death or injury 
of friends and multiple suicides of fellow sailors) also is 
too vague to be capable of corroboration by JSRRC and seems 
inconsistent with his MOS as an electrical/mechanical 
equipment repairman.  Although the veteran has been diagnosed 
with PTSD, the Board finds no credible evidence which 
verifies any of his claimed stressors.  Thus, as the veteran 
has failed to produce credible supporting evidence that a 
claimed in-service stressor actually occurred, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
tendonitis in all joints is denied as a matter of law.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
migraines is denied as a matter of law.

Entitlement to an initial compensable rating for residuals of 
a left index finger fracture is denied.

Entitlement to an initial compensable rating for a scar on 
the right side of the back is denied.

Entitlement to a 10 percent rating based upon multiple non-
compensable service-connected disabilities is denied.

Entitlement to service connection for arthritis in multiple 
joints is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a right finger 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


